Citation Nr: 1000498	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-30 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service in the United States 
Navy from February 1953 to September 1956, May 1957 to May 
1962, and from September 1963 to February 1977.  He died in 
May 2006.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.                  

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision that 
reversed a decision of the Board that had denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  Haas v. Nicholson, 20 Vet. App. 257 (2006).  
VA appealed the Court's decision in Haas to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and imposed a stay at the Board on the adjudication of claims 
affected by Haas, such as the instant case.  The stay was 
lifted in January 2009.

This appeal is REMANDED to the RO via the AMC.  VA will 
advise the Veteran if further action on his part is needed.  


                                                            
REMAND

The Veteran served in the United States Navy from February 
1953 to September 1956, May 1957 to May 1962, and from 
September 1963 to February 1977.  His primary Military 
Occupational Specialty (MOS) was as a Quartermaster.  He died 
in May 2006.  The certificate of death indicates that the 
immediate cause of the Veteran's death was cardiopulmonary 
arrest due to or the result of hypertension and insulin 
dependent diabetes, with morbid obesity as a significant 
condition contributing to his death.      

At the time of the Veteran's death, service connection was in 
effect for PTSD, osteoarthritis of the lumbosacral vertebra, 
residuals of a fracture of the left tibia, 
auriculoventricular block, residuals of cholecystectomy, 
postoperative residuals of a left shoulder condition, and 
recurrent sinusitis.  (Emphasis added.)  

In this case, the appellant has two main allegations.  The 
first allegation is that the Veteran's service-connected 
auriculoventricular block was related to his fatal 
cardiopulmonary arrest.  The second allegation is that the 
Veteran's diabetes mellitus, which was one of the underlying 
causes of his death, was caused by his exposure to herbicide 
agents in the Republic of Vietnam.  

With respect to the appellant's allegation is that the 
Veteran had active duty in Vietnam, specifically on the 
waters off-shore of Vietnam, and, therefore, service 
connection for diabetes mellitus is warranted under 38 C.F.R. 
§ 3.309(e) on the basis of his presumed exposure to herbicide 
agents, to include Agent Orange, the Board notes that for 
Veterans who served in Vietnam, exposure to herbicides is 
presumed and in such cases diabetes mellitus, type II, is a 
disease that is subject to presumptive service connection.  
See 38 C.F.R. §§ 3.307, 3.309.  Service in the Republic of 
Vietnam has been addressed by a recent decision of the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit).  
Essentially, the jurisprudential precedent is that the 
veteran must have set foot on the land mass of Vietnam, or, 
have been present in the inland waterways of that country 
during the statutory period (so-called "brown water" naval 
activity).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009).

The Veteran's service personnel records do not indicate the 
award of the Vietnam Service Medal or any other findings that 
suggest Vietnam service, to include its inland waterways 
during the Vietnam War.  In addition, in December 2007, the 
NPRC certified that there was no evidence in the Veteran's 
file to substantiate any service in the Republic of Vietnam.  
Accordingly, there is no presumption of herbicide exposure 
based on the alleged service and presumptive service 
connection for diabetes mellitus based on claimed exposure to 
herbicides is not warranted.  See 38 C.F.R. § 3.307; Haas, 
supra.  

The Veteran's service treatment records are negative for any 
complaints or findings of diabetes mellitus, hypertension, 
and/or morbid obesity.  The first indication in the record of 
any of the Veteran's fatal disabilities is in July 1987, over 
10 years after the Veteran's discharge.  Private medical 
records show that in July 1987, the Veteran was diagnosed 
with borderline hypertension.  In addition, in a VA PTSD 
examination, dated in August 2000, it was noted that the 
Veteran was diagnosed with diabetes mellitus in 1991.      

As service connection was in effect for PTSD, osteoarthritis 
of the lumbosacral vertebra, residuals of a fracture of the 
left tibia, auriculoventricular block, residuals of 
cholecystectomy, postoperative residuals of a left shoulder 
condition, and recurrent sinusitis, the Board must determine 
whether such disabilities caused or materially contributed to 
the Veteran's death, to include causing or aggravating any of 
his death causing conditions.  38 C.F.R. §§ 3.310, 3.312.  

Regarding the appellant's specific allegation that the 
Veteran's service-connected auriculoventricular block was 
related to his fatal cardiopulmonary arrest, the Board 
observes that there is no competent evidence of record which 
links the Veteran's auriculoventricular block to his fatal 
cardiopulmonary arrest.  In this regard, the Board observes 
that there is no evidence that the Veteran's cardiopulmonary 
arrest or sudden cessation of heart and lung function was due 
to any underlying heart disease.  A review of the private 
medical records from the hospital where the Veteran died in 
May 2006 does not reveal any treatment for underlying heart 
disease prior to his death.  

Notwithstanding the foregoing, at present, there is no 
medical opinion of record which addresses the question of 
whether the Veteran's service-connected auriculoventricular 
block played any causative role in his death.  While there is 
no post- service medical evidence that suggests such a causal 
relationship, the Board finds that there is a duty to provide 
a medical opinion addressing the contended causal 
relationship.  See 38 U.S.C.A. § 5103A(D) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Board also notes that in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that, when adjudicating a claim for 
dependency and indemnity compensation, VA must perform a 
different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a dependency and indemnity compensation 
case must include (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the veteran's death based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected.  (Emphasis added.)  The Board acknowledges that 
none of the notices provided to the appellant were 
sufficiently detailed as to fully comply with the 
requirements of Hupp, and remand is necessary to furnish the 
required notice.

On the basis of the foregoing, further actions as set forth 
below are found to be needed.  Accordingly, this appeal is 
REMANDED for the following:

1. Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159 (2009), the 
appellant should be notified what 
information and evidence are still needed 
to substantiate her claim for service 
connection for the cause of the veteran's 
death.

Included therein should be notice 
specifically tailored to comply with the 
Court's holding in Hupp as to claims for 
VA dependency and indemnity compensation, 
including a listing of those disorders 
for which service connection was 
established during the veteran's 
lifetime, an explanation of the evidence 
and information required to substantiate 
a claim for service connection for the 
cause of the veteran's death based on one 
or more previously service-connected 
disorders, and an explanation of the 
evidence and information required to 
substantiate a claim based on a disorder 
not yet service connected.

Depending upon the appellant's response, 
all assistance due her should then be 
provided to her by VA.

2.  All pertinent VA treatment reports, 
not already of record, should be obtained 
for inclusion in the veteran's claims 
folder.

3.  Thereafter, the claims file must be 
sent to a VA cardiologist in order to 
ascertain the relationship, if any, 
between the Veteran's service-connected 
auriculoventricular block and his death.  
The claims folder should be furnished to 
the cardiologist for use in the study of 
this case.

Following a review of the relevant 
medical evidence in the claims file, the 
cardiologist must address the following 
question:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran's 
service- connected 
auriculoventricular block materially 
or substantially contributed to his 
death? 

A "contributory cause of death" is one 
which contributed substantially or 
materially to cause death, or aided or 
lent assistance to the production of 
death.

Use by the cardiologist of the "at least 
as likely as not" language in responding 
is required.

The cardiologist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The cardiologist is also requested to 
provide a rationale for any opinion 
expressed.  If the clinician finds it 
impossible to provide any requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

3.  Thereafter, the AMC/RO must 
readjudicate the claim for service 
connection for the cause of the Veteran's 
death on the basis of all pertinent 
evidence of record and all governing law 
and regulations.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claims for 
benefits, and set forth all pertinent 
evidence and governing law and 
regulations.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural 
and evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).



